Title: To Thomas Jefferson from Nicolas Gouin Dufief, 4 December 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            4 de decembre 1802
          
          J’ai lu avec mon attention ordinaire votre lettre du 17 Novembre, lorsque je la reçus; ainsi je puis vous rendre compte des idées qu’elle a fait naître, et de l’origine de ma méprise.
          Vous me demandiez, il est très vrai, l’ouvrage de Dumousnier & non pas celui de Dumourier. Cependant, ce qui m’a porté à croire que vous désiriez le livre du Général, au lieu de celui du Législateur, c’est que le nom du premier est écrit par quelques personnes Dumousrier, probablement à cause de la Voyelle u qui est un peu longue. On pouvait aisement en faire Dumounier en écrivant tant soit peu vite: cela ne vous est pas arrivé, Monsieur, car vous portez la précision partout.
          Je ne connaissais d’ailleurs le celèbre membre de l’assemblée Nationale, que sous le nom de Mounier; ce qui a pu encore achever de me confirmer dans ma bévüe, c’est l’idée qui me faisait regarder Dumourier, que je n’estime que sous quelques rapports, comme très propre à ridiculiser le porte-soutanne Barruel, qui ne mérite gueres d’être refuté sérieusement, comme l’a peut être fait, Mr. Dumousnier, s’il m’est permis, toutefois, de hazarder une opinion sur le genre de son talent, d’après le peu que je connais de cet auteur.
          Excusez ma précipitation à Juger dans cette occasion, en faveur des sentimens d’estime et même d’admiration (car Je suis un peu Bolingbrokien) que vous m’avez inspirés. 
          Votre trés dévoué Serviteur
          
            N. G. Dufief
          
          
            P.S. J’ai dans ma bibliothèque particuliere, La Guerre des Dieux par Parny: ouvrage qui a eu un succès prodigieux en France. Il est ecrit un peu dans le genre de la Pucelle, & est rempli de gaïté, philosophique, aux depens de la Superstition ancienne & moderne. J’ai pensé que si la lecture de ce petit in 18o, était de votre goût, il pourrait servir à vous amuser, et par conséquent à vous délasser dans un de ces momens que vous consacrez à un repos nécessaire. Donnez-moi vos ordres à ce sujet & il vous sera adressé sur le champ. Le croiriez-vous L’Auteur a encouru, par cette charmante production la disgrace du parti Regnant, qui l’a accusé ouvertement d’Immoralité, & en conséquence l’a fait exclure de l’Institut National!!
          
         
      Editors’ Translation  
          
            
              Sir,
              4 Dec. 1802
            
            When I received your letter of November 17, I read it with my usual attentiveness. I can thus explain the reasoning it evoked and the source of my misunderstanding.
            It is true that you requested the book by Dumousnier, not Dumouriez. But what led me to believe that you wanted the general’s book rather than the legislator’s is that the name of the former is sometimes spelled Dumousrier, probably because of the vowel “u” which is rather long. In haste, one might easily write Dumounier. You did not, Sir, since you are precise in all things. I knew the eminent member of the National Assembly only under the name of Mounier. What finally confirmed me in my mistake was the idea that Dumouriez, for whom I have limited respect, was capable of ridiculing the cassock-wearing Barruel, who scarcely warrants being seriously refuted, as Mr. Dumousnier may have done, if I may venture an opinion about his talent based on the little I know about him.
            Forgive my hasty judgment on this occasion, knowing the esteem and even admiration you have inspired in me (for I am a little Bolingbrokian).
            I am your most devoted servant.
            
              N. G. Dufief
            
            
              P.S. In my private library I have La Guerre des dieux by Parny, a work that has had a prodigious success in France. It is written in a style similar to La Pucelle, and is full of philosophical gaiety at the expense of ancient and modern superstition. If this little book is to your liking, it might amuse and relax you in one of those moments you devote to necessary rest. Let me know and I will send it immediately. Believe it or not, this charming work earned its author the disgrace of the reigning party, which openly accused him of immorality and then excluded him from the National Institute!
            
          
        